Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the AFCP of 2/10/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 1, 3-16, 18-28 are currently pending in the application and claims 29-30 withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raymond DiPerna on 2/19/2021.

The application has been amended as follows: 

2.	-Claims 29-30 has been cancelled.

Allowable Subject Matter
3.        Claims 1, 3-16, 18-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, 16 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose stopping, by the receiving end, the timer of the first delivery mode, upon determining that the delivered data and the data to be delivered are in order under a condition that the timer of the first delivery mode is running. It is noted that the closest prior art, Yi et al. (US 2016/0044639) in view of Cho (US 2009/0190554) discloses a method for processing a packet data convergence reordering function at a user equipment comprising a RLC re-establish or release procedure that delivers out-of-sequence PDCP PDUs to the PDCP. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H NGO/Examiner, Art Unit 2473